Hr. Justtce Hart delivered the opinion oe the Court. The appellants, who, beside the board, of education, are tax payers within the school district, filed this bill to recover from the appellee board, money which had been paid to it by reason of an alleged mistake made by the county clerk, in extending the school tax for district Ho. 1, upon real property lying in district Ho. 2. The boundaries of the two districts are not set out in the bill, so that the court may determine in which district the lands lie; but the appellants content themselves with the averments that the lands are within, and have heretofore been taxed as part of district Ho. 2. It is not necessary to determine whether that is good pleading. District Ho. 2 raised all the money it called for; district Ho. 1, no more than it called for. o The tax payers of district Ho. 2, exclusive of those who paid for the described lands, paid a higher rate than would have been required of them, and those of district Ho. 1 less, in consequence of the mistake. What equity is there in requiring district Ho. 1 to make good to the tax payers of district Ho. 2 the consequences of the mistake of the county clerk, when district Ho. 1 has gained nothing by it ? If there be any equity it is wholly in favor of the tax payers whose burdens have been made heavier against those who were thereby relieved. The board of neither school district is the representative of tax payers to adjust their equities. Whether a bill by all the tax payers of district Mo. 2 against all those of' Mo. 1 would lie, or whether the mistake is irremediable, are questions not before us. The demurrers were rightly sustained aud the decree dismissing the bill is affirmed.